Exhibit 99.2 H.J. Heinz Company Reported Income Statement* Continuing Operations (In Millions, Except per Share Amounts) Q112 Q212 Q312 Q412 Q113 Category Sales: Ketchup and Sauces $ Meals and Snacks Infant/Nutrition Other Total Sales Cost of products sold Gross Profit Gross Margin % Selling, general and adminstrative expenses Operating Income Net Interest Expense Other Income/(Expense), net ) Income from Continuing Operations before income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of tax ) Net Income Less:Net income attributable to the noncontrolling interest ) Net income attributable to H.J. Heinz Company $ Income/(loss) per common share - Diluted Continuing operations $ Discontinued operations ) ) ) - ) ) Net Income $ Average common shares outstanding - diluted Income/(loss) per common share - Basic Continuing operations $ Discontinued operations ) ) ) - ) ) Net Income $ Average common shares outstanding - basic * Amounts as reported in accordance with U.S. GAAP.Fiscal 2012 includes charges for productivity initiatives treated as special items. (Totals may not add due to rounding) H. J. Heinz Company Continuing Operations, Excluding Charges for Productivity Initiatives (In Millions, Except per Share Amounts) Q112 Q212 Q312 Q412 Q113 Reported results from continuing operations Net Sales $ Gross Profit $ Charges for productivity initiatives (a) - Gross Profit excluding charges for productivity initiatives $ Operating Income $ Charges for productivity initiatives (a) - Operating income excluding charges for productivity initiatives $ Income from continuing operations attributable to H.J. Heinz Company $ Charges for productivity initiatives (a) - Income from continuing operations attributable to H.J. Heinz Company excluding charges for productivity initiatives $ Diluted earnings per share from continuing operations attributable to H.J. Heinz Company $ Charges for productivity initiatives (a) - Diluted earnings per share from continuing operations attributable to H.J. Heinz Company excluding charges for productivity initiatives $ (a) Includes charges related to global workforce reductions, factory exits and other implementation costs such as professional fees, contract termination and relocation costs for the establishment of the European supply chain hub in the Netherlands and to improve global manufacturing efficiencies. Fiscal year 2012 contains special items.Please refer to published financial statements for further information. (Totals may not add due to rounding) H. J. Heinz Company Sales Variance Analysis Continuing Operations (Dollars in Millions) Q112 Q212 Q312 Q412** 2012** Q113 Net external sales: North American Consumer Products $ Europe Asia / Pacific U.S. Foodservice Rest of World Sales (Net Revenue) $ Sales Variance by Segment: North American Consumer Products: Volume %) %) % %) %) %) %) %) %) Price % % %) % Acquisition % Divestiture % %) %) %) %) %) Exchange %) % %) %) % %) Total Change in Net Sales % %) %) %) %) %) Total Organic Growth (a) % Europe: Volume %) %) %) % %) % % % %) Price % Acquisition % Divestiture % %) % %) Exchange %) %) %) % % %) %) % %) Total Change in Net Sales %) % %) % %) Total Organic Growth (a) % Asia/Pacific: Volume %) % % %) %) % % %) % Price % Acquisition % Divestiture % Exchange %) % %) Total Change in Net Sales % %) Total Organic Growth (a) % %) % U.S. Foodservice: Volume %) %) %) %) %) %) % %) %) Price % Acquisition % Divestiture %) %) % Exchange % Total Change in Net Sales %) %) % %) %) % Total Organic Growth (a) %) %) % %) %) % Rest of World: Volume % % %) % Price % Acquisition % Divestiture % Exchange %) %) %) % %) %) %) %) %) Total Change in Net Sales % % %) % Total Organic Growth (a) % Total Heinz: Volume %) %) % %) %) % % %) % Price % Acquisition % Divestiture %) %) % % %) %) %) %) %) Exchange %) % %) % % %) %) % %) Total Change in Net Sales % %) Total Organic Growth (a) % (a)Organic sales growth is a non-GAAP measure that excludes the impact of foreign currency exchange rates and acquisitions/divestitures. ** Fiscal 2012 had 2 extra business days compared to Fiscal 2011 (Totals may not add due to rounding) H. J. Heinz Company Operating Income by Segment Continuing Operations (In Millions) Q112 Q212 Q312 Q412 Q113 Segment Operating Income/(Loss): North American Consumer Products $ Europe Asia / Pacific U.S. Foodservice Rest of World Other: Non-operating ) Productivity initiatives (a) - ) - ) - Gain on property disposal in The Netherlands - Total Operating Income $ (a) In Fiscal 2010, includes costs associated with targeted workforce reductions and asset write-offs that were part of a corporation-wide initiative to improve productivity. The asset write-offs in Fiscal 2010 related to two factory closures and the exit of a formula business in the U.K.In Fiscal 2012, includes charges related to global workforce reductions, factory exits and other implementation costs such as professional fees, contract termination and relocation costs for the establishment of the European supply chain hub in the Netherlands and to improve global manufacturing efficiencies. (Totals may not add due to rounding) H. J. Heinz Company Consolidated Balance Sheets (In millions) Q113 Current assets: Cash and cash equivalents $ Trade receivables, net Other receivables, net Inventories Prepaid expenses Other current assets Total current assets Property, plant and equipment, net Other non-current assets: Goodwill Trademarks, net Other intangibles, net Long-term restricted cash - - Other non-current assets Total other non-current assets Total assets $ Current liabilities: Short-term debt $ Portion of long-term debt due within one year Trade payables Other payables Accrued marketing Other accrued liabilities Income taxes Total current liabilities Long-term liabilities: Long-term debt Deferred income taxes Other non-current liabilities Total long-term liabilities Redeemable non-controlling interest - - Equity: Preferred stock Common stock Additional capital Retained earnings Less: Treasury shares, at cost Accumulated other comprehensive loss Total H.J. Heinz Company shareholders'equity Noncontrolling interest Total equity Total liabilities and equity $ The following are acquisitions (A) and divestitures (D) that occurred during the respective years: Fiscal 2009:Benedicta (A- France), La Bonne Cuisine (A- New Zealand), Golden Circle (A- Australia) and Papillion (A- South Africa) Fiscal 2010:Kabobs (D- U.S.), U.K. private label frozen desserts (D- U.K.), Appetizers And (D- U.S.), Arthur's Fresh (A- Canada) Fiscal 2011:Foodstar (A-China) and Quero (A-Brazil) (Totals may not add due to rounding) H. J. Heinz Company Consolidated Statements of Cash Flows (In Millions) 2009 (a)(b) 2010 (a)(b) 2011(b) 2012(b) Q113(b) Cash Flows from Operating Activities Net income $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization Deferred tax provision/(benefit) ) ) Other items, net ) ) Changes in current assets and liabilities, excluding effects of acquisitions and divestitures: Receivables (including proceeds from securitization) Inventories ) ) Prepaid expenses and other current assets ) ) ) Accounts payable ) Accrued liabilities ) ) ) Income taxes ) Cash provided by operating activities Investing activities: Capital expenditures ) Proceeds from disposals of property, plant and equipment Operating Free Cash Flow ) Acquisitions, net of cash acquired ) - Proceeds from divestitures Change in restricted cash ) ) ) - Sale of short-term investments - Other items, net ) Cash (used for)/provided by investing activities ) Financing activities: Payments on long-term debt ) Proceeds from long-term debt (Payments)/proceeds from commercial paper and short-term debt, net ) Dividends ) Purchase of treasury stock ) - ) ) ) Exercise of stock options Acquisition of subsidiary shares from noncontrolling interests - ) Other items, net ) ) Cash used for financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net (decrease)/increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ (a) Includes amounts from the Kabobs business that was discontinued in the second quarter of Fiscal 2010 and the U.K. private label frozen desserts and Appetizers And businesses which were discontinued in the third quarter of Fiscal 2010. (b) Includes amounts from the U.S. Foodservice frozen desserts business that was discontinued in the first quarter of Fiscal 2013. (Totals may not add due to rounding)
